on
Te

Case 20-10343-LSS Doc1576 Filed 10/26/20 Pagei1of1 \SS

Qetober ft foro ’

 

 

Aduiustrafien  Keect, F | L ED
Bridgenrater, MA OP32y 2020 0CT 26 ames, 5

 

en CLERK

 

RUPTCY Coury

 

 

 

wKruytey Court

District of Dehware

 

TAY Markel street,

 

 

Wadilonicton, Delantare /990'- 3577

 

Wn KE: sroy scouts OF America ASM LLA Debtors under

 

 

 

Chapter 1, ase le, db ~l03¢3: EN Iuey:

 

bw la “ tho ber o Ved tsth this Court a iA

 

1 Abuse Survivor rook of Glan ; alors ath,
Pidavit vig Complaint” Declaration,

 

 

 

r welt, revide Mt the ate Lm are,
ts ocke t x Mm or A eth Lo

 

 

 

lok the Teckel Guhry sheet ov Abstract gut-lrve Mease.

 

 

 

 

ank vou fer Your time ane! atheuthon in thi's walter.

 

 

 

 

 

 

 

 
